Title: From John Adams to Louisa Catherine Johnson Adams, 8 April 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy April 8th 1819

your Journal interesting to me like all the former, has been received up to the 29th of March.—
The people of this Country when they are prejudiced against a Man, or a Name,—will not suffer him to take the least notice of any of his relations, however distant—tho their merits and service’s may have been ever so great—but when they are prejudiced in favour of a Man, or a Name they will applaud him for that very Conduct which they condemned in the other—A Quaker in Philadelphia at one of the Elections for President when I was a Candidate Say’d to a Whig who recommended me to his Vote.—“Thee must know that we do not affect the Name of Adams” and this Quaker spoke the feelings of the fashionable people in America; who do not affect the Names of Lee, Henry, Gadsden, Rush, Jay, Clinton, and some others more than they do that of Adams.—nor would they affect that of Washington more than either, if he had not been the Patron of Hamilton the founder of their Banking Systems and the supporter of their Anglomania.—
The acquisition of the Florida’s is a blessing to the United States beyond all Calculation or foresight—the Commerce and the naval power—the peace and security of the United States—and their Union too—are so much interested in it, that it would be in vain for me to estimate its value—but the Name of Adams will derive no honour from it.
The Settlement of the Boundaries between us and Spain is an-other Blessing beyond all estimation and value—and the Treaty with Great Britain is an other—but none of these great events will be allowed by the fashionable World in America—to do any honour to the Name of Adams—
You my dear daughter must Study Philosophy Ancient and Modern—you must Acquire the Energies, not of fatalism—but of Stoicism and Christianity; and learn to bear everything with a greatful heart and mind—for you may depend upon it, there are humiliations sown in your path to try your utmost patience to the end of your Life.—
Altho it is say’d that the heart of Hickory cannot be broken, yet I am grieved for General Jackson—because I think that injustice has been done him, by the Senate—whose Conduct appears to me to be more unconstitutional than any of his—The Senate is the Supreme judicature of the Nation—as the House of Representatives is—of the Grand Inquest of the Nation—the Senate therefore had no Authority of Acquisation—there jurisdiction was to hear, try and determin—had the House of Representatives impeached the General the Senate must have summoned him before them—given him a hearing by himself and His Council, before they could resolve—But when the grand Inquest had found Ignoramus on the Bill—for the Senate to try and Condemn him, without a hearing—would be a proceeding unexampled in any Tribunal of Law or Equity— had the house of Commons Acquitted Warren-Hastings, would the house of Lords have Voted him guilty, with, or with-out, a Tryal—?
Your Children are well—I expect the pleasure of their Company here on Saturday—to Celebrate their Brothers Birthday— Mrs De Wint, is still in Boston—I live in hopes of a Visit from you—which I hope will be a long one—and the sooner it Commences the more agreeable to your / affectionate Father— John Adams 

PS If they say that Military Officers are not Subject to impeachment by the Constitution—then I say that neither have had any jurisdiction over Jackson in this affair—and that they House of Representatives ought to have impeached the President himself for ordering and approving the transaction, if they thought it Culpable—at least the Utmost they could have done with propriety would have been—to have requested the President to order a Court Martial upon Jackson—or to direct the Attorney General to prefer an Indictment against him before the Judges—in every supposition that could be make the noise that has been made about the affair in Congress has been bien mal placee— J. A 

